        Case 1:18-cv-02921-JMF Document 591-2 Filed 05/30/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                            Civil Action No. 1:18-cv-2921-JMF

                    Plaintiffs,
                                                      DECLARATION OF R. STANTON
                        v.                            JONES IN SUPPORT OF MOTION
                                                      FOR ADMISSION PRO HAC VICE
United States Department of
Commerce, et al.,
                    Defendants.




        I, R. Stanton Jones, hereby declare:

        1.     I am a Partner at the law firm of Arnold & Porter Kaye Scholer LLP, 601

Massachusetts Ave., NW, Washington, DC 20001-3743. I submit this declaration in support of

the motion for my admission pro hac vice to this Court pursuant to Local Rule 1.3(c).

        2.     I have never been convicted of a felony.

        3.     I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

        4.     There are no disciplinary proceedings presently against me.

               I declare under penalty of perjury that the foregoing is true and correct. Executed

        on May 29, 2019.


                                                    /s/ R. Stanton Jones
                                                    R. Stanton Jones
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Ave., NW
                                                    Washington, DC 20001-3743
                                                    Tel.: (202) 942-5000
                                                    Fax.: (202) 942-5999
                                                    Stanton.Jones@arnoldporter.com
